  Case 1:17-cr-00204-LO Document 108 Filed 08/26/19 Page 1 of 1 PageID# 1397



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                        Alexandria Division



   JOSE ALEJANDRO ORELLANA
   MONTALVO,
                                                       CRIMINAL NO. l:17-cr-204
                           Petitioner


                   V.
                                                       Hon. Liam O'Grady
   UNITED STATES OF AMERICA,

                           Respondent.



                                              ORDER

       Let the petition tendered by Jose Alejandro Orellana Montalvo be filed informa

pauperis.

       Upon consideration of the petition brought pursuant to 28 U.S.C. § 2255. alleging

ineffective assistance of counsel and Fourth Amendment violations, and the Court concluding

that the petitioners allegations warrant further judicial inquiry; it is hereby

       ORDERED that the United States file an answer to the petition within twenty-three(23)

days ofthe date of this Order.

       The Clerk is directed to send a copy of this Order to the petitioner and to send copies of

this Order and the Petition to the United States Attorney for this District.

       It is SO ORDERED.




Septdqfber ,2019                                               Liam OvQ<ady
Alexandria, Virginia                                           United States District Judge
